Citation Nr: 1403950	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  03-31 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a colectomy with incisional hernia for rectal cancer.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Rutkin, J.M.

INTRODUCTION

The appellant served in the Army National Guard from October 1969 to February 2000.  He was ordered to annual training from May 30, 1998 to June 5, 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In a November 2010 opinion, the United States Court of Appeals for Veteran Claims (Court) vacated the Board's March 2007 denial of the claim and remanded the case for further proceedings consistent with the Court's opinion.  

In June 2013, the Board referred this case for an independent medical opinion from a physician specializing in gastroenterology at Tufts University School of Medicine, which was provided in August 2013.  See VHA Directive 2010-044 (September 29, 2010); 38 U.S.C.A. §§ 5103A, 7109 (West 2002); 38 C.F.R. § 20.901 (2013).  A copy of the medical opinion was provided to the appellant and his representative, and they were offered the opportunity to present additional evidence or argument in response.  See 38 C.F.R. § 20.903 (2013); Thurber v. Brown, 5 Vet. App. 119 (1993).  Such a response was submitted in an October 2013 letter, which acknowledged review of the opinion and set forth additional argument based on the physician's findings.  

In September 2004, the appellant and his spouse testified before the undersigned at a hearing held at the RO.  A transcript is of record. 


FINDING OF FACT

The appellant's residuals of a colectomy with incisional hernia for rectal cancer, to include small bowel disease, a bowel perforation, fistulas, and other complications, pre-existed his June 1998 active duty for training with the National Guard, and were not permanently aggravated beyond their natural progression as a result of such training. 


CONCLUSION OF LAW

The criteria for service connection for residuals of a colectomy with incisional hernia for rectal cancer, to include small bowel disease, bowel perforation, fistulas, and other complications, have not been satisfied.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

VCAA notice letters were sent to the appellant in April 2003 and December 2004 followed by adequate time for him to submit information and evidence before adjudication or readjudication of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  As service connection has not been established, any defective notice with regard to the degree of disability and effective date elements was harmless.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (holding that an error that does not affect the outcome of a claim is harmless). 

The appellant's service treatment records and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  Two requests each were made for records from the offices of Dr. Silva and Dr. Cordts, which were unavailing.  The appellant was notified of this fact in a July 2005 letter, and provided an opportunity to submit new authorized release forms to enable VA to again request these records, or to submit them himself.  He responded in a July 2005 letter that all the information had already been submitted, and noted that Dr. Silva's office had been taken over by his colleague Dr. Counihan, whose records are in the file.  He did not submit new authorized release forms.  Moreover, there are numerous private treatment records dating to the time the appellant underwent initial abdominal surgery, and no indication that any missing records would provide additional pertinent information not already before VA.  Indeed, treatment records authored by Dr. Silva and Dr. Cordts are already in the file.  The appellant has not identified any other records or evidence he wished to submit or have VA obtain, but rather indicated in the July 2005 letter that he wished VA to proceed with adjudication of this claim.  Thus, further efforts to obtain any outstanding treatment records are not warranted.  See 38 C.F.R. § 3.159(c). 

An independent medical opinion by a physician specializing in gastroenterology was obtained in August 2013 to address the issue of whether any of the appellant's current abdominal disorders were permanently aggravated as a result of the annual training period with the National Guard.  See VHA Directive 2010-044 (September 29, 2010); 38 U.S.C.A. §§ 5103A, 7109; 38 C.F.R. § 20.901.  This opinion was obtained pursuant to the Court's directive that an adequate opinion was not of record addressing the issue of aggravation, and that it was required as a result of the Board's December 2004 remand for such an opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  An October 2005 VA physician's opinion and a December 2006 private medical opinion are also of record and adequately address the issue of causation, providing clear explanations for the conclusions reached based on the appellant's medical history. 

The August 2013 independent medical opinion is adequate for the purpose of addressing the issue of aggravation; it is grounded in a review of the pertinent medical history and is supported by an explanation that enables the Board to make a fully informed decision on this claim.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  A copy of the medical opinion was provided to the appellant and his representative, and additional argument based on the physician's discussion was submitted in October 2013.  See 38 C.F.R. § 20.903; Thurber v. Brown, 5 Vet. App. 119 (1993).  

Some phrasing in the August 2013 opinion can seem a little confusing on its face when read in isolation.  For example, the physician stated that symptoms of abdominal pain, nausea, vomiting, chills, fever, and malaise that first manifested during the appellant's training period were "incurred" during this period.  However, when viewed in the context of the physician's discussion, it is clear that the physician was using the word "incurred" as a way of demarcating symptoms that first occurred during the training period as opposed to those that pre-existed this period (as he was directed to do in the Board's opinion request), and not to suggest that these symptoms were caused by the appellant's training period or were unrelated to the pre-existing condition.  On the contrary, while these symptoms did first occur during the period of training, the examiner definitively attributed them to pre-existing residuals of the appellant's previous March 1998 abdominal surgery.  Specifically, the discussion goes on to state that these symptoms were associated with the appellant's bowel perforation and other complications of his surgery; although they were "subclinical" prior to the training period, they would have occurred "regardless" of the appellant's activity level (the examiner emphasized the word "regardless").  To illustrate this point, the physician stated that, for example, the appellant may have had inflammatory changes and fluid collection in the abdominal gutter prior to his training period that would not necessarily have been symptomatic at the time and thus would not have prevented the appellant from activity without restriction if he was otherwise feeling well.  

In short, while the physician used the word "incurred" in reference to symptoms or pathology that manifested during the period of training, he found that these manifestations stemmed from an underlying pre-existing condition, and were not caused or permanently worsened by the training.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that service connection is established for disease or injury rather than symptoms in and of themselves that cannot be attributed to any underlying pathology). 

Similarly, with regard to the issue of aggravation, although the physician observed in general that small bowel fistulas, enterocutaneous fistulas, and small bowel adhesive disease can be worsened by increased levels of emotional or physical stress, he never found the appellant's training caused an increase in severity of this pathology beyond its natural progression, and noted that it "would not have remained quiescent" irrespective of whether the appellant participated in active duty training.  Indeed, with regard to bowel disease, he stated that although there was an increase in severity during the training period, the increase was not beyond the natural progression of this disorder.  In this light, the physician's general observation that fistulas and small bowel adhesive disease can be worsened by increased levels of emotional or physical stress does not denote a permanent increase in severity of these disorders caused by the training period, as he clearly stated in reference to the bowel disease.  It is true that the physician did not specifically state whether the appellant's fistulas or small bowel perforation, to the extent their etiology may be distinct from the bowel disease, increased in severity beyond their natural progression as a result of the training period; however, there is no apparent reason to distinguish the fistulas or perforated bowel from the bowel disease in this regard.  

Indeed, it would be striking and, it seems, exceedingly unlikely for the physician to find a permanent increase in severity of the appellant's fistulas, small bowel perforation, or the intraabdominal abscess that caused the perforation beyond their natural progression as a result of the appellant's training period and yet not actually state so when addressing whether these conditions worsened or were incurred during the training period.  Moreover, and importantly, in the October 2005 VA examination report, the VA physician stated that the appellant's fistula in the abdomen was "because of the small bowel intestinal disease subsequent to" the appellant's March 1998 operation.  Thus, if the appellant's small bowel disease was not permanently worsened as a result of the annual training period, as found in the August 2013 independent medical opinion, then it follows that fistulas secondary to the bowel disease could not have been permanently aggravated as a result of the training period.

In short, when the physician's opinion is read as a whole, his basic conclusion that there was no permanent worsening of the appellant's pre-existing residuals of a colectomy is evident and unambiguous (he stated at least three times that these would have occurred regardless of the appellant's training period), even if there may have been temporary worsening of symptoms due to increased levels of emotional or physical stress.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Accordingly, the August 2013 independent medical opinion is adequate for making an informed decision on this claim, and there is no need to return it for further clarification or discussion.
 
In light of the above, the appellant has had a meaningful opportunity to participate in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Procedural Due Process

A. Compliance with Board's Remand Directives

The Board remanded this claim for further development in December 2004.  The purpose of the Court's November 2010 remand was for the Board to ensure compliance with its remand directive to obtain a medical opinion addressing the issue of aggravation.  The Board finds there has now been substantial compliance with its directive to obtain a medical opinion responsive to the issues of whether there was incurrence or aggravation of the appellant's current bowel and abdominal disorders-the issue of aggravation was specifically addressed in the August 2013 independent medical opinion-and its directives to make appropriate efforts to secure outstanding service treatment records and private treatment records, as discussed in the preceding section concerning VA's duty to assist.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


B. Compliance with Hearing Officer's Duties 

At the September 2004 Board hearing, the appellant had an opportunity to provide testimony in support of his claim that his abdominal and bowel disorders were incurred or aggravated in the line of duty during his May 1998 to June 1998 period of active duty for training, facilitated by questioning from the undersigned and his representative.  There is no indication that outstanding records or other items of evidence exist that might support the claim, at least which are not merely redundant of evidence already of record.  Thus, given the evidentiary development undertaken by VA discussed above, including obtaining VA and independent medical opinions on these issues, and in light of the appellant's testimony at the hearing and the other records in the file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

III. Analysis

The appellant contends that service connection is warranted for a bowel perforation and recurrent fistulas, small bowel disease, a recurrent ventral hernia, and other complications of a March 1998 colectomy and previous operations and treatment for colon cancer which included another colectomy, incisional hernia repair, and chemo-radiation therapy.  The appellant underwent surgery for some of these complications during a period of active duty for training (ACDUTRA) with the National Guard that occurred from May 1998 to June 1998.  For the following reasons, the Board finds that service connection is not warranted. 

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  Bowers v. Shinseki 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); see also 38 U.S.C.A. §§ 1110, 1131.  The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2013).  The term "active duty for training" includes, among other things, certain full time duty in the Army National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).

Thus, in order for the appellant to establish veteran status with respect to his National Guard service and, by the same token, eligibility for service connection, the record must establish that he was disabled during a period of ACDUTRA due to a disease or injury incurred or aggravated in the line of duty, or that he was disabled from an injury incurred or aggravated during a period of INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

Service connection means disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

Unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation under 38 U.S.C.A. § 1111 (West 2002) and 38 U.S.C.A. § 1153 (West 2002), and the presumptions of service connection accorded certain diseases under 38 U.S.C.A. §§ 1112-1137 (West 2002) and 38 C.F.R. §§ 3.307, 3.309 (2013) do not apply.  See Bowers, 26 Vet. App. at 206-07; Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that presumptions of service connection and the presumptions of soundness and aggravation cannot apply to appellants whose claims are based only on a period of active duty for training); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established veteran status (citing Biggins, 1 Vet. App. at 478)).  

Moreover, in the context of a claim based on aggravation of a preexisting disorder during an active duty for training period, the claimant must show "both that a worsening of [the] condition occurred during the period of active duty for training and that the worsening was caused by the active duty for training."  Smith, 24 Vet. App. at 48 (emphasis in original) (citing 38 U.S.C.A. § 101(24)(B) (West 2002)).  Thus, in contrast to claims based on a period of active service, there must be affirmative evidence of actual causation of the worsening of the disorder by the period of active duty for training.  Causation is established when the evidence shows that the disorder worsened beyond its natural progression during the active duty for training period.  See 38 U.S.C.A. § 1153 (West 2002).  Because the presumption of aggravation does not apply in claims based on a period of active duty for training when veteran status is not established, the burden is on the appellant to show causation.  See id.  

The record reflects that the appellant received treatment for colon cancer in 1996.  In September 1997 he underwent incisional hernia repair.  

An April 1998 discharge summary from the University of Massachusetts (UMass) Medical Center reflects that the appellant had a history of sigmoid colon cancer which was invasive to the bladder, for which he had previously undergone chemoradiation after a sigmoid colectomy.  In March 1998, he underwent a total colectomy and iliorectal anastomosis for multiple polyps of the colon.  During hospitalization in April 1998, his total abdominal colectomy was complicated by what appeared to be a ruptured duodenal ulcer with abscess formation.  An August 1998 letter from the appellant's treating physician, Dr. Counihan, further specifies that the appellant developed a complication of an intra-abdominal abscess, which was thought to be related to a perforated duodenal ulcer.  

Doctor Counihan also authored a May 1998 letter which was clearly written at the appellant's behest to support a petition to his National Guard unit to retain him for continued unit participation (apparently the appellant had initially not been selected for continued participation, presumably due to his history of treatment for colon cancer, which involved several surgeries, including resection of the colon, radiation and chemotherapy).  The letter was enclosed with and referred to in the appellant's own letter to the National Guard disputing his "non-selection" for continued participation.  Doctor Counihan wrote that the appellant was recovering and should be able to gradually return to full normal activity within 8 to 12 weeks.  His colon cancer had been "completely cured" and his other medical problems were also temporary and related to his operation, according to the letter.

The appellant was ordered to active duty training from May 30, 1998 to June 5, 1998.  The service treatment records reflect that on June 3, 1998, the appellant awoke with abdominal pain and was taken to the Falmouth Hospital Emergency Room.  The admission report reflects that the appellant had had "a good 3 weeks of eating well and feeling well."  He was in Cape Cod with the National Guard and over the past 4 days had "eaten well, not excessively, no alcohol [sic], and [had] played golf every day."  Then, "suddenly" at around 5:00 a.m. the appellant awoke with abdominal pain, and subsequently had nausea and vomiting, chills, and malaise.  The admission diagnosis was "probable recurrent intraabdominal abscesses."  His history of "significant intraabdominal surgery" and postoperative complications was noted, including a perforated peptic ulcer that was not treated by surgery but rather by placement of intraabdominal drains and intravenous antibiotics managed at home and which were discontinued approximately three weeks earlier. 

An emergency exploratory laparotomy for small bowel perforation was performed on June 5, 1998, requiring two separate anatomic sites small bowel resection with two small bowel reanastomosis, and also debridement and drainage of the right abdominal gutter abscess.  A June 1998 pathology report reflects acute and chronic serositis with multiple serosal abscesses of the distal ileum and jejunum.  There was secondary edema of submucosa with mild secondary acute and chronic inflammation, but no primary intrinsic small bowel disease.  A fistulous tract was histologically suggested in sections from the area of the constricted loop.  Surgical margins demonstrated unremarkable small bowel mucosa with mild secondary acute and chronic serositis.  The discharge diagnosis was a perforated small bowel secondary to intraabdominal abscess and resolving small bowel enterocutaneous fistula.  

An August 1998 treatment record from Dr. Counihan reflects that the appellant had sprouted a new fistula, apparently, in the right previous percutaneous drain site.  This was shown on a recent computed tomography (CT) scan of the abdomen.  He was doing well overall.  In September 1998, he was treated for drainage from one of his old drain sites.  In November 1998, he reported intermittent drainage from a lateral fistula site. 

In an August 1998 letter, Dr. Counihan wrote that at the time of his return to National Guard duty in May 1998, the appellant's intra-abdominal abscess had been completely cured.  There was no leak from the small intestine, as shown by multiple CT scans of the abdomen, and he was in condition for full physical activity.  Dr. Counihan stated that it would not be predictable that he would develop another intra-abdominal abscess related to radiation changes in his small bowel, since the prior CT scan was normal.  Dr. Counihan added that he understood that the appellant had developed another intra-abdominal abscess and underwent surgery.  He stated that the leak was from radiation changes in the small bowel, which may or may not have been related to any of his prior abdominal operations.  However, he added that it was clear in May 1998 that the appellant had no intra-abdominal abscess and was ready for unrestricted physical activity.

In a letter dated in December 1998, Dr. Counihan stated that the condition from which the appellant was recovering was an enterocutaneous fistula, secondary to surgery for a pre-cancerous condition.  At the time he cleared the appellant for military service (May 20), he was on a regular, unrestricted diet and his fistula was healed.  His activity level was also unrestricted.  Dr. Counihan clarified that in the May 1998 letter he wrote to the National Guard, he intended to convey that the appellant was able to perform the duties expected of him, and the statement that the appellant should gradually return to full normal activity was not intended to be restrictive; rather, such statement allowed leeway for patients who were tired after a partial day's work or needed a period of strength training to accomplish more rigorous activities.  He added that he had specifically discussed with the appellant the nature of his duties and encouraged the appellant to perform them.  Dr. Counihan stated that "there was no way that any physical activity could possibly cause a perforation of the intestine, and that "[a]ny reasonable person, and indeed surgeons expert at treating these conditions, would not consider this."  He concluded that the intestinal perforation which occurred while the appellant was on annual training was not a predictable consequence of his original surgery, since recurrence of fistulas after they are healed was exceedingly rare (probably less than 2% in this kind of case).

In March 1999, the appellant was seen at the UMass Medical Center for an incisional hernia status post subtotal colectomy for polyps and resultant small bowel fistulas related to radiation enteritis.  An operative report from later that month reflects that the appellant underwent a repair of recurrent ventral hernia with mesh.  The post-operative diagnosis was recurrent ventral hernia, status post multiple laparotomies.  

In February 2000, the appellant underwent a sigmoidoscopy at UMass Memorial Medical Center which revealed an anal fissure and a single small sessile polyp.  The pathology report regarding biopsy from the rectum revealed large intestinal mucosa with nonspecific chronic inflammation and focal cryptitis.  Subsequent sigmoidoscopy performed in August 2000 revealed rectum to small bowel anastomosis, with no polyps visualized in the rectum.  A July 2001 sigmoidoscopy again revealed an anal fissure.  There was widely patent anastomosis, but no polyps present.  A February 2002 treatment record from UMass Memorial Medical Center notes that the appellant's anal fissure had been a problem since his 1998 surgery.  

The Board remanded the case in December 2004 in order to obtain a medical opinion.  The Board instructed that the VA physician should review the records and provide an opinion as to whether or not the appellant's status post colectomy underwent a permanent increase in severity beyond its natural progression during annual training from May 30, 1998 to June 5, 1998.  The physician was also asked to comment as to whether or not the perforated small bowel secondary to intraabdominal abscess and resolving small bowel enterocutaneous fistula diagnosed in June 1998 represented a disability which was separate and distinct from the pre-existing status post colectomy for rectal cancer.  If this did represent a separate and distinct disability, the physician was to opine as to whether or not the condition had its onset during the appellant's period of annual training.  

In October 2005, a VA doctor reviewed the claims folder.  He commented that the appellant underwent colectomy for symptoms consistent with rectal cancer in 1996, followed by chemotherapy.  Multiple colonic polyps which were, in the opinion of the physician, likely congenital in origin (as the appellant's father had colon cancer) were revealed on follow-up colonoscopies.  Therefore, the appellant had a total colectomy and ileoanal anastomosis in March 1998.  The appellant developed complications from the March 1998 operation, which resulted in fistulae in his abdomen because of the small bowel intestinal disease subsequent to that operation.  The physician opined that there was no relationship between these findings or the appellant's cancer and his active duty training, and thus his multiple chronic problems associated with the cancer and surgery could not be service-connected.  The physician went on to state that the perforated small bowel secondary to the intraabdominal abscess and the resolving small bowel enterocutaneous fistulas which were diagnosed in June 1998 did not represent separate disabilities; rather, these were complications of the appellant's March 1998 surgery and were associated with his prior disease; rather than representing separate disease.  The physician opined that service connection was not warranted as the appellant's disease, manifested by multiple polyps of the colon and the development of a villous adenoma with cancer was of a congenital origin.  He concluded that service duty could not have been a causal factor in the appellant's primary abdominal cancer and subsequent hernia and development of enterocutaneous fistulas.  He stated that the hernia and fistulas were complications of surgical procedures.  

In April 2006, the Board requested an independent medical opinion to address the question of whether the appellant's status post colectomy residuals underwent a permanent increase in severity beyond their natural progression during annual training from May 30, 1998 to June 5, 1998.  In December 2006, a private physician responded that the question posed was somewhat confusing, but she interpreted it as asking whether returning to annual training had caused the return of the appellant's fistulous disease.  She answered that it did not.  She stated that the appellant had had surgery and was healing from complications of that surgery and opined that he probably returned to duty "too early."  In this regard, she explained that because of his history of radiation enteritis and a fistula that took some time to heal, it was "not unexpected that he could have a setback and the fistula could reopen."  

In the August 2013 independent medical opinion, a physician specializing in gastroenterology stated that the appellant developed small bowel disease, stress-related mucosal disease, and peptic ulceration with perforation as complications of his March 1998 bowel surgery.  The physician found that the bowel disease pre-existed the appellant's training period from May 1998 to June 1998.  The physician opined that there was an increase in severity of the disease during service, and noted in this regard that he assumed the appellant was under increased levels of physical and emotional stress, and had "some level of hesitancy regarding his return."  In fact, the Board here notes that the appellant himself had petitioned to continue his service with the National Guard, and there is no indication of emotional stress related to this training period.  As noted in the June 1998 hospital admission report, the appellant was in Cape Cod playing golf every day during this period, "eating well and feeling well."  Significantly, the physician opined that he did not believe the increase in severity of the bowel disease was beyond the natural progression of the condition, noting that "these complications would have occurred whether or not the [appellant] had returned to annual training."  

In other words, the physician did not find a causal relationship between the worsening of the bowel disease and the appellant's training period, even if there was a temporal one.  As discussed above, for claims based on a period of active duty for training, a causal relationship between that period and the aggravation of the disorder in question must be shown; it is not sufficient that manifestation or aggravation of the disorder merely coincided with the training period.  Smith, 24 Vet. App. at 48.  Because the physician clearly stated that the bowel disease did not increase in severity beyond its natural progression, a causal relationship is not established.  See id.; 38 U.S.C.A. § 1153.

The physician further opined that the appellant's "conditions of abdominal pain, malaise, fever, chills, and some nausea and vomiting were incurred during" the training period.  Again, as discussed above, the physician used the word "incurred" in the temporal rather than the etiological sense to demarcate symptoms that first presented during the training period as opposed to prior to that time, even though they stemmed from the appellant's pre-existing abdominal disorder and surgical complications.  The physician stated that the stress of the appellant's duty may have aggravated his condition, although he believed these conditions were "sub-clinical" prior to the training period and would have occurred "regardless of what the [appellant's] activity level would have been at the time - the question being only the timing of the presentation."  In this regard, the physician observed that the findings of small bowel perforation, right abdominal gutter abscess, with pathologic findings of acute, chronic, serositis and chronic inflammation, with enterocutaneous fistula, would "not have remained quiescent."  The physician explained that small bowel and enterocutaneous fistulas and small bowel adhesive disease can be debilitating complications of major abdominal surgery, which can be worsened by increased levels of emotional or physical stress.  He noted that if the appellant had inflammatory changes and a small fluid collection in the abdominal gutter prior to beginning the training period, these findings would not have prevented the appellant from activity without restriction if he was otherwise feeling well. 

The preponderance of the evidence, as summarized above, shows that the appellant had a pre-existing abdominal condition when he entered the annual training period in May 1998, to include bowel disease, a recurring intra-abdominal abscess, a bowel perforation, fistulas, a repaired hernia, and other complications of a colectomy performed in March 1998 and prior surgeries.  No physician has opined that these conditions were caused by this training period, but rather all medical professionals who have rendered opinions on this case have uniformly found the opposite.  Although the August 2013 physician stated that the appellant's symptoms of abdominal pain, malaise, fever, chills, and nausea and vomiting were "incurred" during this period in the sense that they first manifested at that time, he attributed them to the pathology diagnosed when the appellant underwent the June 1998 operation at Falmouth hospital, which he stated was "subclinical" at the time of entrance onto the training period, but would not have "remained quiescent," the "question being only the timing of the presentation."  Indeed, the October 2005 VA medical opinion, the December 2006 independent medical opinion, and the December 1998 letter by Dr. Counihan all state that physical activity and the appellant's training period could not have caused any of the appellant's pathology or abdominal problems.  

Notably, the recurrent abdominal abscess to which the appellant's fistula and perforation were attributed in the June 1998 hospital records had also occurred shortly after and as a complication of the March 1998 bowel surgery, and indeed while the appellant was still recovering in the hospital from that surgery.  As noted in the June 1998 admission record, that abscess had never been surgically treated.  Although Dr. Counihan stated that it was rare for fistulas or abdominal abscesses to recur once they had healed, he never stated or suggested that they were unrelated to the appellant's March 1998 surgery.  He merely stated that in the December 1998 letter that intestinal perforations were "not a predictable consequence of" this surgery, an opinion in which the December 2006 private physician might not concur.  She stated in her report that because of the appellant's history of radiation enteritis and a fistula that took some time to heal, it was "not unexpected" that the appellant could have a setback and the fistula reopen.  Indeed, the close proximity in time -less than one month-between the apparent resolving of the appellant's abdominal abscess and fistula and the recurrence of these in early June 1998 while on active duty for training reinforces a finding that there was no causal relationship between this training period and the recurrence of the fistula or abscess in light of the medical opinions of record.  

The preponderance of the evidence also weighs against a finding that the appellant's pre-existing abdominal conditions and complications of the March 1998 surgery were aggravated as a result of the training period.  Although the December 2006 private physician opined that the appellant "probably returned to duty too early," she clearly meant that it was inadvisable in light of the possibility of a recurrence of the fistula during this time period, and not because any activities during the training itself would cause or aggravate its recurrence.  Further, as discussed above, the August 2013 private physician stated that the appellant's small bowel disease was not aggravated beyond its natural progression by the appellant's training period, and never stated that his fistula or abdominal abscess and resulting perforation were permanently aggravated beyond their natural progression during this period.  His general observation that emotional and physical stress can aggravate these conditions does not equate to such a finding, as he made a similar observation with regard to the appellant's small bowel disease and yet found no permanent increase beyond its natural progression.  Moreover, as found by the October 2005 VA physician, the abdominal fistula was a result of the bowel disease, which in turn, as found by the August 2013 physician, was not aggravated beyond its natural progress by the appellant's training period.  It follows that the secondary fistula likewise was not aggravated beyond its natural progression.  

The August 2013 physician also did not indicate that there was a meaningful distinction between the small bowel disease, the intra-abdominal abscess, the bowel perforation, and the fistulas in terms of whether one or more of these conditions may have been aggravated beyond their natural progression by physical or emotional stress related to the appellant's training period.  Thus, his finding that the small bowel disease was not permanently aggravated beyond its natural progression as a result of stress leads to the conclusion that the other conditions were similarly not aggravated beyond their natural progression.  The physician certainly did not suggest otherwise. 

Even assuming for the sake of argument that it were possible for fistulas and abdominal perforations and abscesses to be permanently aggravated (and not just temporarily aggravated in terms of symptoms as opposed to the underlying pathology) by emotional or physical stress, whether the appellant in fact experienced enough stress to actually result in permanent aggravation of these conditions during the training period is inherently speculative, especially given his very recent history of "significant" abdominal surgery with complications of an intraabdominal abscess and fistula that took some time to heal (as observed by the December 2006 private physician).  As already noted, there is no indication that the appellant experienced any emotional stress related to this training period (as assumed by the August 2013 physician) but in fact had petitioned to train again with the National Guard (presumably with full awareness that a training period was imminent in light of the May 1998 letter by Dr. Counihan in his support).  Although this does not necessarily weigh against it, the fact that the training occurred in Cape Cod and that the appellant played golf every day, "eating well and feeling well," as noted in the June 1998 hospital admission report, certainly does not support such a finding.  

Further, while the appellant may have participated in some drilling exercises (although it remains unclear to what extent he participated in them given his medical authorization for some "leeway" in this regard, as noted in Dr. Counihan's December 1998 letter), it is similarly speculative that these activities would amount to physical stress sufficient to aggravate permanently his abdominal perforation or fistula or other surgical complications beyond their natural progression, and the August 2013 physician never suggested that this was in fact the case for the appellant, as explained above.  Thus, the physician's general observations that there can be a relationship between stress and aggravation of abdominal conditions does not amount to more than hypothesis and speculation as to whether there is any likelihood that the appellant's training period actually caused the permanent aggravation of his disorders beyond their natural progression.  Thus, these observations are not sufficient to show such a relationship.  See 38 C.F.R. § 3.102 (providing that in order for the benefit-of-the-doubt rule to apply, there must be some "positive" evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility"; Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general or inconclusive in nature cannot support a claim).  Indeed, the physician's finding that the "conditions . . . would have occurred regardless of what the [appellant's] activity level would have been" during the training period, together with the appellant's very recent history of essentially the same conditions prior to the training period, would seem to weigh against aggravation versus mere recurrence of these disorders, and further highlights the speculative nature of any possible aggravation beyond their natural progression in the appellant's case. 

Given the above findings, the preponderance of the evidence weighs against a relationship between the appellant's active duty training and the anal fissure, recurrent ventral hernia, and intestinal mucosa with nonspecific chronic inflammation and focal cryptitis diagnosed in 1999 and 2000 at UMass Memorial Medical Center.  Rather, the evidence shows that these are recurrent conditions related to the surgeries prior to the training period.  For example, in a February 2002 treatment record, it was noted that the appellant's anal fissure had been a problem since his 1998 surgery.  Moreover, the fact that the appellant underwent repair of the hernia in 1997, and there is no indication of recurrence of the hernia during the annual training, further weighs against a relationship to the training period, either by way of causation or aggravation.

Finally, to the extent the appellant has any current residuals of the June 1998 operation that occurred during the active duty for training period, because this treatment was performed to ameliorate conditions that were incurred prior to the annual training, any residuals or complications of the operation cannot be service connected as a matter of law unless the underlying condition for which the appellant was treated was aggravated by the annual training.  See 38 C.F.R. § 3.306(b)(1).  The Board has already found that this is not the case, as discussed above. 

The Board has considered the appellant's opinion regarding the incurrence or aggravation of his disorders as a result of the May 1998 to June 1998 annual training with the National Guard.  There is no evidence that he has a medical background or training, and thus he is considered a lay person in the medical field.  Consequently, the opinions of the medical professionals discussed above carry more weight than the appellant's lay opinion as to the etiology of his current bowel disorders, which is a complex medical issue not amenable to lay observation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  Moreover, because of the medical complexity of this issue, the appellant's opinion does not constitute competent evidence supporting the claim.  see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

Accordingly, the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for residuals of a colectomy with incisional hernia for rectal cancer is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a colectomy with incisional hernia for rectal cancer is denied.



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


